                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


EDUARDO ALVAREZ,

                    Petitioner,
                                                 Case No. 19-cv-1874-pp
      v.

UNITED STATES OF AMERICA,

                    Respondent.


  ORDER DENYING PETITIONER’S MOTION TO VACATE, SET ASIDE OR
 CORRECT SENTENCE UNDER 28 U.S.C. §2255 (DKT. NO. 1), DISMISSING
  CASE AND DECLININING TO ISSUE CERTIFICATE OF APPEALABILITY


I.    Background

      In March 2018, the grand jury returned an indictment charging the

petitioner, Afzal Ahmed, and John Galloway with one count of Hobbs Act

robbery in violation of 18 U.S.C. §1951 (alleging that they had robbed a Verizon

Wireless store by using actual and threatened violence, force and fear of

injury). United States v. Eduardo Alvarez, Case No. 18-cr-52 (E.D. Wis.), Dkt.

No. 1. The indictment also charged Ahmed and Galloway with using, carrying

and brandishing a firearm during and in relation to that crime of violence—a

crime that carried a mandatory minimum penalty. Id. In May of 2018, the

government obtained a superseding indictment that added the §924(c) charge

against the petitioner. Id. at Dkt. No. 30.

      On June 29, 2018, the petitioner (represented by counsel, Attorney

Thomas Harris) signed a plea agreement. Id. at Dkt. No. 45. The plea

                                         1

           Case 2:19-cv-01874-PP Filed 12/10/20 Page 1 of 14 Document 2
agreement was filed on July 5, 2018. The same day, the government filed an

information charging only the petitioner with one count of Hobbs Act robbery

in violation of 18 U.S.C. §1951(a) and one count of aiding and abetting another

person’s use and carrying of a firearm during and in relation to a crime of

violence in violation of 18 U.S.C. §§924(c)(1)(A)(i) and 2. Dkt. No. 47.

      The agreement stated that the petitioner was pleading to the two counts

in the information. Dkt. No. 45 at ¶5. It provided that at sentencing, the

government would dismiss the superseding indictment. Id. at ¶9. The

agreement stated that the petitioner’s attorney had fully explained the terms

and conditions of the plea agreement to the petitioner. Id. at ¶3. In signing the

agreement, the petitioner acknowledged, understood and agreed that he “[was],

in fact, guilty” of both counts of the information, and stipulated to the facts

underlying the charges. Id. at ¶¶5, 6. He acknowledged and agreed that his

attorney had discussed the applicable sentencing guidelines with him. Id. at

¶14. The agreement described the elements that the government would have

had to prove beyond a reasonable doubt at trial as to each count in the

information, id. at ¶10, and stated that the petitioner had read and fully

understood the nature and elements of the charges, id. at ¶3. It stated that the

petitioner understood that “the sentencing guidelines recommendations

contained in [the] agreement [did] not create any right to be sentenced within

any particular sentence range, and that the court may impose a reasonable

sentence above or below the guideline range.” Id. at ¶16.




                                         2

         Case 2:19-cv-01874-PP Filed 12/10/20 Page 2 of 14 Document 2
      The agreement stated that the parties—including the petitioner—

acknowledged, understood and agreed that the petitioner “may not move to

withdraw the guilty plea solely as a result of the sentence imposed by the

court.” Id. at ¶26. Under the terms of the agreement, the petitioner waived “his

right to appeal his sentence” and “his right to challenge his conviction or

sentence in any postconviction proceeding, including but not limited to a

motion pursuant to 28 U.S.C. §2255.” Id. at ¶35. The agreement clarified that

“‘sentence’ means any term of imprisonment, term of supervised release, term

of probation, supervised release condition, fine, forfeiture order, and restitution

order.” Id. The agreement described the waiver of appellate rights in detail:

      The [petitioner’s] waiver of appeal and post-conviction challenges
      includes the waiver of any claim that (1) the statutes or Sentencing
      Guidelines under which the [petitioner] is convicted or sentenced are
      unconstitutional, and (2) the conduct to which the defendant has
      admitted does not fall within the scope of the statutes or Sentencing
      Guidelines. This waiver does not extend to an appeal or post-
      conviction motion based on (1) any punishment in excess of the
      statutory maximum, (2) the sentencing court’s reliance on any
      constitutionally impermissible factor, such as race, religion, or sex,
      (3) ineffective assistance of counsel in connection with the
      negotiation of the plea agreement or sentencing, or (4) a claim that
      the plea agreement was entered involuntarily.

Id. The petitioner acknowledged that “no threats, promises, representations, or

other inducements [had] been made, nor agreements reached other than those

set forth in” the plea agreement to induce him to plead guilty. Id. at ¶42. He

declared that (1) he entered into the plea freely and voluntarily, (2) he was not

under the influence of any drug, (3) his attorney had reviewed the entire plea

agreement with him, (4) his attorney had advised him of the implications of the

sentencing guidelines, (5) his attorney had discussed all aspects of the case
                                         3

         Case 2:19-cv-01874-PP Filed 12/10/20 Page 3 of 14 Document 2
with him, and (6) he was satisfied that his attorney had provided effective

assistance of counsel. Id. at 13 (“Acknowledgements). Attorney Harris signed

the agreement the same day the petitioner did, averring that he “carefully

reviewed every part of this agreement with [the petitioner],” and that to his

knowledge, the petitioner’s decision to enter into the plea agreement was

“informed and voluntary.” Id.

      On July 30, 2018, the court held a change-of-plea hearing. Id. at Dkt.

No. 54. The petitioner appeared in person with Attorney Harris. Id. at 1. The

court’s minutes reflect that the court (1) put the defendant under oath,

reviewed the plea agreement with him and questioned him; (2) “recounted that

Count One involved a maximum prison term of twenty years, a maximum fine

of $250,000, and a maximum of three years of supervised release;” and (3)

recounted that “Count Two carried a mandatory minimum prison term of five

years and a maximum of life, to run consecutively to any other sentence. That

count also carried a maximum fine of $250,000 and a maximum of five years of

supervised release.” Id. The court “found that the [petitioner] understood his

trial rights, the penalties associated with the charges, the possible civil

ramifications of a conviction, and the uncertainty of his ultimate sentence.” Id.

“The court also found that the [petitioner] entered the plea knowingly and

voluntarily, without threats or promises.” Id. “The court accepted the

[petitioner’s] plea of guilty, and found the [petitioner] guilty of the offense

charged in the information.” Id. “The court advised the [petitioner] of his right

to be charged by indictment with the counts in the information; the [petitioner]

                                          4

         Case 2:19-cv-01874-PP Filed 12/10/20 Page 4 of 14 Document 2
stated that he understood, and waived that right in open court, both orally and

in writing.” Id. at 2. At the end of the hearing, the court accepted the

petitioner’s guilty plea and found him guilty of the charges. Id.

      On December 18, 2018, the court conducted a sentencing hearing. Id. at

Dkt. No. 77. The petitioner appeared in person with Attorney Harris. Id. at 1.

Attorney Harris confirmed that he and the petitioner had reviewed the

presentence investigation report, the addendum to the presentence

investigation report, the petitioner’s sentencing memorandum and objections to

the presentence investigation report. Id. The court explained that the

sentencing guidelines in the presentence report were advisory, but that the law

required the court to begin its sentencing analysis with those advisory

guidelines and consider their application to the factors in §3553. Id. After the

court considered sentencing enhancements and calculated an advisory

sentencing guidelines range of 101 to 110 months, id. at 1-2, the parties gave

their sentencing recommendations; the government recommended a total

sentence of eight years, while the petitioner recommended a total sentence of

five years and one day—the mandatory minimum plus a day. Id. at 3. The

petitioner “spoke to the court on his own behalf.” Id.

      The court sentenced the petitioner to twenty months on Count One (the

Hobbs Act robbery count) and sixty months on Count Two (the §924(c) count)

to run consecutively to the sentence imposed on Count One, for a total

sentence of eighty months. Id. at 2. After agreeing to recommend that the

Bureau of Prisons place the petitioner in a facility as close as possible to the

                                         5

         Case 2:19-cv-01874-PP Filed 12/10/20 Page 5 of 14 Document 2
Eastern District of Wisconsin, the court discussed potential credit toward the

sentence and when the petitioner could begin to serve any remaining sentence.

Id. at 3-4. At the end of the hearing, “[t]he court advised the [petitioner] that he

had a right to appeal, that he had a limited time in which to do so, and that he

should discuss his appeal rights with his attorney.” Id. at 4. The court entered

judgment on December 20, 2018. Id. at Dkt. No. 79.

      A week after the sentencing hearing, Attorney Harris filed a document

titled “Notice of Intent to Not Pursue Postconviction Relief.” Id. at Dkt. No. 82.

The document stated that “[the petitioner] and counsel [had] reviewed the

applicable criteria and have concluded that no special or important reasons

exist[ed] to merit review in this matter.” Id.

      About a year later, the petitioner filed this motion to vacate, set aside, or

correct his sentence under 28 U.S.C. §2255. Alvarez v. United States, Case No.

19-cv-1874 (E.D. Wis.), Dkt. No. 1. He states two grounds for relief. He argues

that he received ineffective assistance of counsel because his attorney failed to

file an appeal after his sentencing. Id. at 6-7. And he asserts that his conviction

and sentence violate the United States Supreme Court’s decision in United

States v. Davis, __ U.S. __ , 139 S. Ct. 2319 (2019). Id. at 7.

      Because it plainly appears to the court that the petitioner’s claims do not

entitle him to relief under 28 U.S.C. §2255(a), the court will deny the motion to

vacate, set aside or correct his sentence and dismiss the case.




                                          6

         Case 2:19-cv-01874-PP Filed 12/10/20 Page 6 of 14 Document 2
II.   Analysis

      A.       Standard

      In a §2255 proceeding, the court must first review—or “screen”—the

motion. Rule 4 of the Rules Governing Section 2255 Proceedings provides that

      [i]f it plainly appears from the motion, any attached exhibits, and
      the record of prior proceedings that the moving party is not entitled
      to relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion, or
      other response within a fixed time, or to take other action the judge
      may order.

      A petitioner seeking relief under §2255 must allege either that the

sentence violated the Constitution or laws of the United States, that the court

was without jurisdiction, that the sentence exceeded the maximum authorized

by law or that the sentence is otherwise subject to collateral attack. 28 U.S.C.

§2255(a). At the screening stage, the court considers only whether the

petitioner has raised claims that can be adjudicated in a §2255 proceeding,

whether the petitioner has exhausted his claims and whether he filed the

motion within the limitations period. It appears the petitioner filed his §2255

motion within one year of his judgment becoming final under 28 U.S.C.

§2255(f)(1).

      For a claim to be cognizable under §2255, the petitioner must have

raised the claim on direct appeal; “[a]ny claim that could have been raised

originally in the trial court and then on direct appeal that is raised for the first

time on collateral review is procedurally defaulted.” Delatorre v. United States,

847 F.3d 837, 843 (7th Cir. 2017) (citing Hale v. United States, 710 F.3d 711,

                                          7

           Case 2:19-cv-01874-PP Filed 12/10/20 Page 7 of 14 Document 2
713-14 (7th Cir. 2013)). “Procedurally defaulted constitutional claims are not

considered on collateral review unless the petitioner shows either (1) actual

innocence or (2) cause and prejudice.” Delatorre, 847 F.3d at 843 (citing

Bousley v. United States, 523 U.S. 614, 622 (1998)).

      If the petitioner raised the claim on direct appeal, the “law of the case”

doctrine dictates that a Circuit Court of Appeals’ decision becomes binding

when that defendant later raises the same claim through a §2255 motion to

vacate, set aside or correct a sentence. Fuller v. U.S., 398 F.3d 644, 648 (7th

Cir. 2005) (citing United States v. Mazak, 789 F.2d 580, 581 (7th Cir. 1986)).

      B.      Ineffective Assistance of Counsel Claim

      The petitioner asserts that Attorney Harris provided him with ineffective

assistance of counsel. To prevail on a claim that trial counsel was ineffective, a

petitioner must show that (1) his trial counsel’s performance fell below

objective standards for reasonably effective representation and (2) this

deficiency prejudiced the petitioner’s defense. Strickland v. Washington, 466

U.S. 668, 688-94 (1984); United States v. Jones, 635 F.3d 909, 915 (7th Cir.

2011). The first prong of the Strickland test requires a petitioner to identify

specific acts or omissions of trial counsel; the court then considers whether, in

light of all of the circumstances, trial counsel’s performance fell outside the

range of “professionally competent assistance.” Wyatt v. United States, 574

F.3d 455, 458 (7th Cir. 2009) (citing Coleman v. United States, 318 F.3d 754,

758 (7th Cir. 2003)). The prejudice prong requires a petitioner to show “a




                                         8

           Case 2:19-cv-01874-PP Filed 12/10/20 Page 8 of 14 Document 2
reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Strickland, 466 U.S. at 694.

      The petitioner contends that Attorney Harris performed ineffectively

when he failed to file a notice of appeal as the petitioner requested. Dkt. No. 1

at 6, 9. The petitioner states that after sentencing, he asked Attorney Harris to

file an appeal because he “did not agree with the 924(c) or the Hobbs Act,” but

that Attorney Harris abandoned him. Id. at 6-7. The petitioner is not entitled to

relief on this claim.

      The Seventh Circuit has held that a waiver of §2255 relief in a plea

agreement is enforceable, and that a court should treat it no differently than

the waiver of a direct appeal. See Jones v. United States, 167 F.3d 1142, 1145

(7th Cir. 1999); see also United States v. Perillo, 897 F.3d 878, 882 (7th Cir.

2018) (“A ‘voluntary and knowing waiver of an appeal is valid and must be

enforced.’”) (quoting United States v. Sakellarion, 649 F.3d 634, 638 (7th Cir.

2011)). A petitioner who waives his right to appeal may raise only two claims in

a §2255 motion: (1) that the petitioner received ineffective assistance of counsel

in negotiating the waiver; or (2) that the petitioner did not knowingly and

voluntarily enter into the agreement. Jones, 167 F.3d at 1145. Representations

made to a court during a plea colloquy are presumptively true. Hurlow v.

United States, 726 F.3d 958, 968 (7th Cir. 2013) (quoting United States v.

Chavers, 515 F.3d 722, 724 (7th Cir. 2008)).

      The plea agreement and the plea colloquy demonstrate that the petitioner

acknowledged that he was guilty of both the Hobbs Act robbery and aiding and

                                        9

         Case 2:19-cv-01874-PP Filed 12/10/20 Page 9 of 14 Document 2
abetting another person using, carrying and brandishing a firearm during that

robbery. Because the court presided over both the change-of-plea hearing and

the sentencing hearing, the court is satisfied that the petitioner entered into

the agreement voluntarily, knowingly and intelligently. The petitioner now

claims that he did not “agree” with the crimes he admitted committing. That is

not a basis for relief given his admissions in the plea agreement and at the plea

colloquy and his waiver of his appellate rights. Because the petitioner has not

alleged that his attorney was ineffective in negotiating the appellate waiver and

because he cannot demonstrate that his plea was not knowing or voluntary,

the court will not allow the petitioner to proceed on his ineffective assistance of

counsel claim.

      C.    United States v. Davis

      The petitioner argues that his sentence and conviction violate United

Davis, 139 S. Ct. 2319 (2019). Dkt. No. 1 at 7. He states that his Hobbs Act

robbery conviction is “not a predicate offense under §924(c)(3).” Id. The

petitioner argues that the court could have included the offense only under

“the categorical approach and Nedley v. United States.” Id. The petitioner raises

this claim for the first time in the §2255 motion.

      A claim cannot be raised for the first time in a § 2255 motion if it
      could have been raised at trial or on direct appeal. Sandoval v.
      United States, 574 F.3d 847, 850 (7th Cir. 2009). Likewise, a § 2255
      appellant cannot raise for the first time on appeal a claim not
      presented to the district court in the § 2255 proceedings below.
      Pierce v. United States, 976 F.2d 369, 371 (7th Cir. 1992). A federal
      prisoner cannot bring defaulted claims on collateral attack unless
      he shows both cause and prejudice for the default. Hale v. United
      States, 710 F.3d 711, 71 (7th Cir. 2013); Gant v. United States, 627


                                        10

        Case 2:19-cv-01874-PP Filed 12/10/20 Page 10 of 14 Document 2
      F.3d 677, 683 (7th Cir. 2010). Absent a showing of both cause and
      prejudice, procedural default will only be excused if the prisoner can
      demonstrate that he is “actually innocent” of the crimes of which he
      was convicted. Torzala v. United States, 545 F.3d 517, 522 (7th Cir.
      2008).

McCoy v. United States, 815 F.3d 292, 295 (7th Cir. 2016).

      Normally, the doctrine of procedural default would bar this claim

because the petitioner did not raise it before this court or the Seventh Circuit.

But the petitioner may overcome procedural default if he can show that he had

cause for his failure to raise the issue earlier and actual prejudice. Cross v.

United States, 892 F.3d 288, 294 (7th Cir. 2018) (citing Bousley, 523 U.S. at

622). The petitioner easily can show cause for his failure to raise the Davis

argument at trial or on appeal. The court sentenced the petitioner in December

2018 and the Supreme Court did not decide Davis until 2019. “A change in the

law may constitute cause for procedural default if it creates ‘a claim that is “so

novel that its legal basis is not reasonably available to [trial or appellate]

counsel.”’” Id. (citing Bousley, 523 U.S. at 622). The Supreme Court decided

Davis on June 24, 2019—seven months after the court accepted the

petitioner’s guilty plea and six months after the court imposed sentence. The

Davis decision was not reasonably available to the petitioner or his attorney; he

has stated cause for his default.

      But the petitioner cannot show prejudice. Section 924(c) “authorizes

heightened criminal penalties for using or carrying a firearm ‘during and in

relation to,’ or possessing a firearm ‘in furtherance of’ any federal ‘crime of

violence or drug trafficking crime.’” Davis, 139 S. Ct. at 2324. The statute

                                         11

        Case 2:19-cv-01874-PP Filed 12/10/20 Page 11 of 14 Document 2
defines a “crime of violence” in “two subparts—the first known as the elements

clause, and the second [known as] the residual clause.” Id. Section 924(c)(3)(A)

is the “elements” clause; it defines a “crime of violence” as “an offense that is a

felony” and “(A) has as an element the use, or threatened use of physical force

against the person or property of another.” Section 924(c)(3)(B) is the “residual”

clause, and defines a “crime of violence” as “an offense that is a felony” and “(B)

that by its nature, involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the

offense.”

      In Davis the Supreme Court held that the “residual” clause—

§924(c)(3)(B)—was unconstitutionally vague, because it required a judge to

imagine the “ordinary” circumstances of whatever the underlying crime may

have been and then “guess” whether that crime would, “by its nature,” involve

a substantial risk that physical force against the person or property of another

might be used in the course of committing it. See Davis, 139 S. Ct. at 2325-26.

      The petitioner argues that his Hobbs Act robbery conviction “is not a

predicate offense under 924(c)(3)(A) and could only be included only pursuant

to 924(c)(3)(B) pursuant to the categorical approach and Nedley v. United

States.” Several times since the Supreme Court decided Davis, the Seventh

Circuit Court of Appeals has rejected the argument that a Hobbs Act robbery is

not a crime of violence under §924(c)(3)A). See United States v. Brown, 973

F.3d 667, 697 (7th Cir. 2020); Oliver v. United States, 951 F.3d 841, 847 (7th

Cir. 2020); Velez v. United States, 793 F. App’x 453, 454 (7th Cir. 2020);

                                        12

        Case 2:19-cv-01874-PP Filed 12/10/20 Page 12 of 14 Document 2
United States v. Ingram, 947 F.3d 1021, 1025-26 (7th Cir. 2020); United States

v. Fisher, 943 F.3d 809, 815 (7th Cir. 2019); United States v. Fox, 783 F. App’x

630, 632 (7th Cir. 2019) (“[W]e have confirmed that a Hobbs Act robbery is a

crime of violence under the still-valid ‘elements clause’ of §924(c).”); United

States v. Rogers, 781 F. App’x 559, 560 (7th Cir. 2019); Haynes v. United

States, 936 F.3d 683, 690 (7th Cir. 2019) (“Hobbs Act robbery is a categorical

crime of violence under §924(c) because it has as an element the actual,

attempted, or threatened use of force.”).

       The Seventh Circuit has had numerous opportunities since the Supreme

Court’s decision in Davis to change its position on whether Hobbs Act robbery

constitutes a crime of violence under the elements clause of §924(c)(3)(A). It has

not done so. Seventh Circuit decisions bind this court. The petitioner’s

conviction for Hobbs Act robbery is a crime of violence under the elements

clause, §924(c)(3)(A). Because Davis does not entitle the petitioner to relief, he

cannot show that he was prejudiced by his failure to raise it earlier before this

court or on appeal. The court will deny the motion.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2255 Proceedings, “the

district court must issue or deny a certificate of appealability when it enters a

final order adverse to the applicant. A court may issue a certificate of

appealability only if the applicant makes a substantial showing of the denial of

a constitutional right. See 28 U.S.C. §2253(c)(2). The standard for making a

“substantial showing” is whether “reasonable jurists could debate whether (or

                                        13

        Case 2:19-cv-01874-PP Filed 12/10/20 Page 13 of 14 Document 2
for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement

to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (internal

quotations omitted). The court declines to issue a certificate of appealability,

because reasonable jurists could not debate that the petitioner’s motion to

vacate, set aside or correct his sentence plainly does not entitle him to relief

under 28 U.S.C. §2255(a).

IV.   Conclusion

      The court ORDERS that the petitioner’s motion to vacate, set aside or

correct his sentence under 28 U.S.C. §2255 is DENIED. Dkt. No. 1.

      The court DECLINES TO ISSUE a certificate of appealability.

      The court ORDERS that this case is DISMISSED with prejudice. The

clerk will enter judgment accordingly.

      Dated in Milwaukee, Wisconsin this 10th day of December, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         14

        Case 2:19-cv-01874-PP Filed 12/10/20 Page 14 of 14 Document 2
